[Cite as State v. Meador, 123 Ohio St. 3d 450, 2009-Ohio-5861.]




     THE STATE OF OHIO, APPELLANT AND CROSS-APPELLEE, v. MEADOR,
                         APPELLEE AND CROSS-APPELLANT.
         [Cite as State v. Meador, 123 Ohio St. 3d 450, 2009-Ohio-5861.]
Discretionary cross-appeal accepted and cause remanded to the court of appeals
        for consideration of an assignment of error.
(No. 2009-0884 — Submitted October 20, 2009 — Decided November 10, 2009.)
   APPEAL from the Court of Appeals for Warren County, No. CA2008-03-042,
                                    2009-Ohio-2195.
                                  __________________
        {¶ 1} The discretionary appeal is not accepted.
        {¶ 2} The discretionary cross-appeal is accepted.
        {¶ 3} The judgment of the court of appeals holding as moot the
assignment of error in which appellant below challenged the sufficiency of the
evidence is reversed, and the cause is remanded to the court of appeals for
consideration of that assignment of error.
        MOYER,      C.J.,   and    PFEIFER,     LUNDBERG         STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                  __________________
        Rachel A. Hutzel, Warren County Prosecuting Attorney, and Michael
Greer, Assistant Prosecuting Attorney, for appellant and cross-appellee.
        Fred S. Miller; and Repper, Pagan & Cook, Ltd., and Christopher J.
Pagan, for appellee and cross-appellant.
                               ______________________